CORE LABORATORIES N.V.
2007 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective as of February 13, 2007)


Performance Share Award
Restricted Share Agreement
(ROIC Based)
 


 
THIS AGREEMENT is made as of this 1st day of April, 2011, between Core
Laboratories N.V., a Dutch limited liability company (the “Company”), and
____________  (“Participant”) in order to carry out the purposes of the Core
Laboratories N.V. 2007 Long-Term Incentive Plan as amended (the “Plan”), by
issuing Participant unfunded and unsecured rights to acquire shares of common
stock of the Company, subject to certain restrictions, and in consideration of
the mutual agreements and other matters set forth herein and in the Plan, the
Company and Participant hereby agree as follows:
 
 I.
 
Definitions
 
1.1 Definitions.  Wherever used in this Agreement, the following words and
phrases when capitalized will have the meanings ascribed below, unless the
context clearly indicates to the contrary, and all other capitalized terms used
in this Agreement, which are not defined below, will have the meanings set forth
in the Plan.
 
(1)           “Agreement” means this Performance Share Award Restricted Share
Agreement (ROIC Based) between Participant and the Company.
 
(2)           “Date of Grant” means, with respect to each grant of Restricted
Performance Shares, the applicable Date of Grant set forth on Appendix A of this
Agreement.
 
(3)           “Forfeiture Restrictions” means the Forfeiture Restrictions as set
forth in Section 3.1 herein.
 
(4)           “Good Status” shall mean that there has been no determination
(whether orally or in writing, provided that if such determination is oral it
shall within thirty (30) days be reduced to writing) by a senior executive
officer of the Company that Participant (a) has engaged in gross negligence or
willful misconduct in the performance of his or her duties with respect to the
Company or any of its subsidiaries (whether or not majority owned directly or
indirectly by the Company), (b) has been indicted on a misdemeanor involving
moral turpitude or a felony (or a crime of similar import in a foreign
jurisdiction), (c) has willfully refused without proper legal reason to perform
his or her duties and responsibilities to the Company or any such subsidiary
faithfully and to the best of his or her abilities, (d) has breached any
material provision of a written employment agreement or corporate policy or code
of conduct established by the Company or any such subsidiary, (e) has willfully
engaged in conduct that he or she knows or
 

 
 

--------------------------------------------------------------------------------

 

should know is injurious to the Company or any such subsidiary, (f) has failed
to meet the performance objectives or standards established for his or her job
position by his or her employer, or (g) has violated the United States Foreign
Corrupt Practices Act, generally codified in 15 U.S.C. § 78, as amended, or
other applicable laws (whether domestic or foreign).  For purposes of clause (d)
of the preceding sentence, a breach of a material provision of a written
employment agreement or corporate policy or code of conduct shall include, but
not be limited to, any breach that results in Participant’s Termination of
Service.
 
(5)           “Peer Group” means that group of Companies tracked by Bloomberg as
being in the same category as the Company.
 
(6)           “Performance Criteria” means that the Restricted Performance
Shares will vest only upon the Company’s Return on Invested Capital being in the
top decile of the Company’s Peer Group as published by Bloomberg at the end of
the Performance Period as described in Appendix A of this Agreement
 
(7)           “Performance Period” means, with respect to each grant of
Restricted Performance Shares, the three-year period commencing in January 1,
2011 and ending on December 31, 2013.
 
(8)           “Restricted Performance Shares” means the right to acquire Common
Shares issued in Participant’s name pursuant to this Agreement, subject to the
Forfeiture Restrictions, and as the context may require, any such Common Shares
so issued in Participant’s name.
 
(9)           “Return on Invested Capital” means net operating profit after tax
divided by total invested capital.
 
(10)           “Service” means Participant’s status as an employee in Good
Status with the Company or a Subsidiary or a corporation or parent or subsidiary
of such corporation assuming or substituting the Restricted Performance Shares.
 
(11)           “Termination of Service” means a Participant who is employed but
not in Good Status or Participant’s separation from service with the Company and
its affiliates within the meaning of section 409A(a)(2)(A)(i) of the Code (and
applicable administrative guidance thereunder).
 
(12)           “Vest” means the lapse of the Forfeiture Restrictions with
respect to all or a portion of the Restricted Performance Shares.
 
1.2 Number and Gender.  Wherever appropriate herein, words used in the singular
will be considered to include the plural, and words used in the plural will be
considered to include the singular.  The masculine gender, where appearing
herein, will be deemed to include the feminine gender where appropriate.
 
1.3 Headings of Articles and Sections.  The headings of Articles and Sections
herein are included solely for convenience.  If there is any conflict between
such headings and the text of this Agreement, the text will control.  All
 

 
2

--------------------------------------------------------------------------------

 

 references to Articles, Sections, and Paragraphs are to this document unless
otherwise indicated.
 
 II.
 
Award of Restricted Performance Shares
 
2.1 Award of Restricted Performance Shares.  Effective as of the Date of Grant,
the Company awards to Participant the right to receive, after and to the extent
the Forfeiture Restrictions lapse, the number of Common Shares set forth on
Appendix A of this Agreement, subject to certain restrictions and shall be
herein referred to as the “Restricted Performance Shares.”  The rights awarded
to Participant pursuant to this Agreement are unsecured and unfunded rights to
receive the Restricted Performance Shares, which rights shall be subject to the
terms, conditions, and restrictions set forth in this Agreement and the
Plan.  Participant hereby accepts the Restricted Performance Shares and agrees
with respect thereto to the terms and conditions set forth in this Agreement and
the Plan.
 
2.2 Subsequent Awards.  In the sole discretion of the Company, subsequent grants
of Restricted Performance Shares to Participant, if any, may be evidenced by
amending Appendix A of this Agreement to reflect such subsequent grant.  Any
such subsequent grant of Restricted Performance Shares shall be issued upon
acceptance by Participant and upon satisfaction of the conditions of this
Agreement and the Plan.  Participant shall accept any such subsequent grant of
Restricted Performance Shares when issued and agrees with respect thereto to the
terms and conditions set forth in this Agreement and the Plan.  Regardless of
the number of subsequent grants of Restricted Performance Shares, if any,
evidenced by this Agreement, this Agreement shall be interpreted to apply
separately to each grant of Restricted Performance Shares.
 
 III.
 
Forfeiture Restrictions
 
3.1 Forfeiture Restrictions.
 
(a)           The Restricted Performance Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined).  In the event of Participant’s Termination of  Service for
reasons other than death or disability, Participant shall, for no consideration,
forfeit to the Company all Restricted Performance Shares to the extent then
subject to the Forfeiture Restrictions.  In addition, in the event the Return on
Invested Capital for the Performance Period does not meet the Performance
Criteria, Participant shall, for no consideration, forfeit to the Company the
Restricted Performance Shares pursuant to the provisions of Section 4.1.  The
prohibition against transfer and the obligation to forfeit and surrender
Restricted Performance Shares to the Company upon (i) Termination of Service for
reasons other than death or disability or (ii) the Return on Invested Capital
for the Performance Period being less than the Performance Criteria are herein
referred to as the “Forfeiture Restrictions.”
 

 
3

--------------------------------------------------------------------------------

 



 
(b)           The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Performance Shares.  The prohibitions of
this Section 3.1 shall not apply to the transfer of Restricted Performance
Shares pursuant to a plan of reorganization of the Company, but the stock,
securities or other property received in exchange therefor shall also become
subject to the Forfeiture Restrictions and provisions governing the lapsing of
such Forfeiture Restrictions applicable to the original Restricted Performance
Shares for all purposes of this Agreement.
 
 IV.
 
Vesting
 
4.1 Vesting/Lapse of Forfeiture Restrictions.
 
(a)           As soon as administratively practicable after the last day of the
Performance Period, the Committee shall compare the Company’s Return on Invested
Capital as compared to the Peer Group’s Return on Invested Capital as reported
by Bloomberg at the end of the Performance Period.  The Committee’s
determinations pursuant to the preceding sentence shall be certified by the
Committee in writing and delivered to the Secretary of the Company.  For
purposes of the preceding sentence, approved minutes of the Committee meeting in
which the certification is made shall be treated as a written certification.  At
the time of such certification and based on the Performance Criteria being met,
the Restricted Performance Shares shall fully Vest.
 
           (b)           Notwithstanding any provision of Section 4.1(a) to the
contrary and except as provided in Section 4.2 and Section 4.3, no Restricted
Performance Shares shall Vest if there is a Termination of Service prior to the
last day of the Performance Period for reasons other than death or disability.
 
4.2 Acceleration of Vesting,  In the event of a Change in Control prior to the
last day of a Performance Period and while Participant is in the Service of the
Company or a Subsidiary , all of the Restricted Performance Shares with respect
to such Performance Period shall Vest as of the effective date of such Change in
Control.
 
4.3 Effect of Termination of Service on Vesting.
 
(a)           Upon termination of Participant’s Service for any reason other
than death or disability, the Restricted Performance Shares shall be immediately
forfeited to the extent not then Vested.
 
(b)           Upon termination of Participant’s Service by reason of death or
disability, the Restricted Performance Shares shall not be immediately
forfeited, but rather may become Vested as provided in Section 4.1 based on the
Performance Criteria for the Performance Period.
 

 
4

--------------------------------------------------------------------------------

 



 
 V.
 
Delivery of Restricted Performance Shares
 
5.1 Delivery of Restricted Performance Shares.  As soon as practicable after the
Restricted Performance Shares become Vested, and subject to the tax withholding
referred to in Section 7.4, the Company shall deliver to Participant stock
certificates, or an equivalent evidence of share ownership, issued in
Participant’s name for the number of such Vested Restricted Performance Shares.
 
 VI.
 
Status of Restricted Performance Shares and Restrictions
 
6.1 Status of Restricted Performance Shares.  With respect to the status of the
Restricted Performance Shares, at the time of execution of this Agreement
Participant understands and agrees to all of the following:
 
(a)           Participant agrees that the Restricted Performance Shares will not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable securities laws, whether federal or state.
 
(b)           Participant agrees that (i) the Company may refuse to register the
Restricted Performance Shares on the stock transfer records of the Company if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law, and (ii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the Restricted Performance Shares.
 
6.2 Certificates and Shareholder Rights.  Restricted Performance Shares shall
not constitute issued and outstanding shares of Common Shares until issued and
delivered in accordance with this Agreement and the Plan.  Prior to the time the
Restricted Performance Shares are issued and delivered, Participant will not
have the right to vote any Restricted Performance Shares, to receive or retain
any dividends or distributions paid or distributed on issued and outstanding
shares of Common Shares or to exercise any other rights, powers and privileges
of a shareholder with respect to any Restricted Performance Shares.  In
accordance with the provisions of Article V, the Company shall deliver to
Participant stock certificates, or an equivalent evidence of share ownership,
issued in Participant’s name for the number of Restricted Performance Shares
that have become Vested.
 
6.3 Corporate Acts.  The existence of the Restricted Performance Share awards
shall not affect in any way the right or power of the Supervisory Board or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt
 

 
5

--------------------------------------------------------------------------------

 

or equity securities, the dissolution or liquidation of the Company or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding; provided, however, that in
the event of a stock split, stock dividend paid in shares, or similar
reorganization affecting all or substantially all of the Company’s shares, the
Restricted Shares shall similarly and automatically be split or reorganized
without further action or decision by the Company or the Committee.  The
prohibitions of Section 3.1 shall not apply to the transfer of Restricted Share
awards pursuant to a plan of reorganization of the Company, but the stock,
securities or other property received in exchange therefor shall also become
subject to the Forfeiture Restrictions and provisions governing the lapsing of
such Forfeiture Restrictions applicable to the original Restricted Performance
Shares for all purposes of this Agreement.
 
 VII.
 
Miscellaneous
 
7.1 Service Relationship
 
  For purposes of this Agreement, any question as to whether and when there has
been a Termination of Service, and the cause of such termination, shall be
determined by the Committee, and its determination will be final.  Without
limiting the scope of the preceding sentence, it is expressly provided that
Participant shall be considered to have terminated Service at the time of the
termination of the “Subsidiary” status under the Plan of the entity or other
organization that employs Participant.
 
7.2 Notices
 
  For purposes of this Agreement, notices and all other communications provided
for herein will be in writing and will be deemed to have been duly given when
personally delivered or (i) if Participant is outside of the United States at
the time of transmission of such notice, when sent by courier, facsimile, or
electronic mail, and (ii) if Participant is within the United States at the time
of transmission of such notice, when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company at its principal executive office and to Participant at the last address
filed with the Company or to such other address as either party may furnish to
the other in writing in accordance herewith, except that notices of changes of
address will be effective only upon receipt.
 
7.3 Restrictions on Transfer of Shares
 
   No Restricted Performance Shares may be sold, exchanged, transferred
(including, without limitation, any transfer to a nominee or agent of
Participant), assigned, pledged, hypothecated, or otherwise disposed of,
including by operation of law, in any manner that violates the Forfeiture
Restrictions and any other provisions of this Agreement, and, until the date on
which such Forfeiture Restrictions lapse, any such attempted disposition shall
be void.  The Company shall not be required (i) to transfer on its books any
shares that will have been transferred in violation of this Agreement or (ii) to
treat as owner of such shares, to accord the right to vote as such owner, or to
pay dividends to any transferee to whom such shares will have been so
transferred.
 

 
6

--------------------------------------------------------------------------------

 



 
7.4 Withholding of Tax.  To the extent that the receipt of Restricted
Performance Shares or the lapse of any Forfeiture Restriction results in
compensation income to Participant for federal or state income tax purposes,
Participant shall deliver to the Company at the time of such event such amount
of money or Common Shares as the Company may require to meet all obligations
under applicable tax laws or regulations, and, if Participant fails to do so,
the Company is authorized to withhold or cause to be withheld from any cash or
Common Shares remuneration then or thereafter payable to Participant for any tax
attributable to the Participant required to be withheld by reason of such
resulting compensation income.
 
7.5 No Employment Rights Conferred.  No provision of this Agreement shall confer
any right upon Participant to continued employment with the Company or any
Subsidiary, if applicable.
 
7.6 Limitation of Rights.  No provision of this Agreement shall be construed to
give Participant or any other person any interest in any fund or in any
specified asset or assets of the Company or a Subsidiary.
 
7.7 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Participant.
 
7.8 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Participant has executed this
Agreement, all effective as of the Date of Grant.
 

 
7

--------------------------------------------------------------------------------

 



 
CORE LABORATORIES N.V., by its sole managing director, Core Laboratories
International B.V.


By: ______________________________________

Name: Jan Willem Sodderland

Title: Managing Director of Core Laboratories International B.V.



 
PARTICIPANT



 
By: ______________________________________



 
Printed Name: _____________________________






 
8

--------------------------------------------------------------------------------

 

APPENDIX A
 
Performance Share Award
Restricted Share Agreement
(ROIC Based)
 


 
AWARD OF RESTRICTED PERFORMANCE SHARES
 


 
 
Date of
Grant
Number of Restricted Performance
Shares
 
 
Performance
Period
Begins
 
 
Performance
Period Ends
 
Full Vesting Performance Criteria
 
 
 
 
Initial
April 1, 2011
_______
 
January 1, 2011
 
December 31, 2013
Company’s Return on Invested Capital being in the top decile of Bloomberg Peer
Group at the end of the Performance Period
 
_____(Company)
 
_____(Participant)
                                               



 


 

A-1
 
 

--------------------------------------------------------------------------------

 
